               Case 4:17-cr-20210-MFL-SDD ECF No. 21, PageID.67 Filed 03/26/21 Page 1 of 3

PROB 12C                                                                   U. S. Probation Office         PACTS      DATE
(Rev. 08/18)      VIOLATION REPORT PART 1:                                 Eastern District of Michigan   688251     03/26/2021
                  PETITION FOR WARRANT
NAME                                            OFFICER                           JUDGE                            DOCKET #
NELSON, Lewis Jaquon                            Timothy M. Clolinger              Matthew F. Leitman               17-CR-20210-01

ORIGINAL               SUPERVISION TYPE   CRIMINAL HISTORY     TOTAL OFFENSE       PHOTO
SENTENCE DATE                             CATEGORY             LEVEL
                       Supervised
07/26/2018                                    VI               13
                       Release
COMMENCED

06/02/2020
EXPIRATION

06/01/2022

ASST. U.S. ATTORNEY                       DEFENSE ATTORNEY

Nancy A. Abraham                          To Be Determined
REPORT PURPOSE

                        TO ISSUE A WARRANT

ORIGINAL OFFENSE

Count 2: 18 U.S.C. § 922(g)(1), 18 U.S.C. § 922(g), Felon in
Possession of Ammunition

SENTENCE DISPOSITION

Custody of the Bureau of Prisons for a term of 33 months, served consecutive to the term of imprisonment on
docket 14-CR-20600, to be followed by a two-year term of supervised release.
ORIGINAL SPECIAL CONDITIONS

      1. The defendant shall participate in a program approved by the probation department for substance abuse,
         which may include testing to determine if the defendant has reverted to the use of drugs or alcohol, if
         necessary.
      2. The defendant shall not use or possess alcohol in any consumable form, nor shall the defendant be in the
         social company of any person whom the defendant knows to be in possession of alcohol or illegal drugs
         or frequent an establishment where alcohol is served for consumption on the premises, with the exception
         of restaurants.
      3. The defendant shall participate in a program approved by the probation department for mental health
         counseling, to include anger management, if necessary.

               Criminal Monetary Penalty: Special Assessment $100.00 (balance $75.00).




                                                             Page 1 of 3
               Case 4:17-cr-20210-MFL-SDD ECF No. 21, PageID.68 Filed 03/26/21 Page 2 of 3

PROB 12C                                                                 U. S. Probation Office         PACTS      DATE
(Rev. 08/18)       VIOLATION REPORT PART 1:                              Eastern District of Michigan   688251     03/26/2021
                   PETITION FOR WARRANT
NAME                                             OFFICER                        JUDGE                            DOCKET #
NELSON, Lewis Jaquon                             Timothy M. Clolinger           Matthew F. Leitman               17-CR-20210-01

The probation officer believes that the offender has violated the following conditions of Supervised Release:
VIOLATION NUMBER       NATURE OF NONCOMPLIANCE



               1       Violation of Mandatory Condition: “YOU MUST NOT COMMIT ANOTHER FEDERAL,
                       STATE OR LOCAL CRIME.”

                       On March 3, 2021, NELSON assaulted his girlfriend, TM, by shoving her off of a bed, punching
                       her all over her body, and attempted to strangle her with a belt. NELSON is currently charged
                       with Count 1, Assault with Intent to do Great Bodily Harm Less Than Murder, and Count 2,
                       Domestic Violence, in 67th District Court, Flint, Michigan, Case No. 21T00487. The case is
                       pending before the Honorable Jennifer J. Manley with the next court date is scheduled for
                       April 8, 2021.


               2       Violation of Mandatory Condition: “YOU MUST NOT COMMIT ANOTHER FEDERAL,
                       STATE OR LOCAL CRIME.”

                       On March 17, 2021, NELSON was placed under 67th District Court bond supervision through the
                       Genesee County Jail tether program. On March 24, 2021, NELSON cut off his Global
                       Positioning Satellite (GPS) bracelet.
               3       Violation of Mandatory Condition : “YOU MUST REFRAIN FROM ANY UNLAWFUL USE
                       OF A CONTROLLED SUBSTANCE. YOU MUST SUBMIT TO ONE DRUG TEST WITHIN
                       15 DAYS OF RELEASE FROM IMPRISONMENT AND AT LEAST TWO PERIODIC DRUG
                       TESTS THEREAFTER, AS DETERMINED BY THE COURT.”

                       On June 2, 2020, NELSON submitted to urinalyses that was laboratory confirmed positive for
                       cocaine and marijuana.
               4       Violation of Mandatory Condition: “YOU MUST NOT COMMIT ANOTHER FEDERAL,
                       STATE OR LOCAL CRIME.”

                       On March 6, 2021, NELSON was cited by the Michigan State Police for Failed to Display a Valid
                       License-Statute, Case No. 21X841637A, in 67th District Court, Flint, Michigan. A fine of $215.00
                       has been imposed.
               5       Violation of Standard Condition No. 6: “YOU MUST ALLOW THE PROBATION OFFICER
                       TO VISIT YOU AT ANY TIME AT YOUR HOME OR ELSEWHERE, AND YOU MUST
                       PERMIT THE PROBATION OFFICER TO TAKE ANY ITEMS PROHIBITED BY THE
                       CONDITIONS OF YOUR SUPERVISION THAT HE OR SHE OBSERVES IN PLAIN VIEW.”

                       NELSON failed to make himself available for home visits on July 1, 2020; October 8, 2020;
                       February 2, 2021; and February 5, 2021.

                                                           Page 2 of 3
               Case 4:17-cr-20210-MFL-SDD ECF No. 21, PageID.69 Filed 03/26/21 Page 3 of 3

PROB 12C                                                                                   U. S. Probation Office         PACTS      DATE
(Rev. 08/18)       VIOLATION REPORT PART 1:                                                Eastern District of Michigan   688251     03/26/2021
                   PETITION FOR WARRANT
NAME                                                         OFFICER                              JUDGE                            DOCKET #
NELSON, Lewis Jaquon                                         Timothy M. Clolinger                 Matthew F. Leitman               17-CR-20210-01

               6           Violation of Special Condition: “THE DEFENDANT SHALL PARTICIPATE IN A
                           PROGRAM APPROVED BY THE PROBATION DEPARTMENT FOR SUBSTANCE
                           ABUSE, WHICH MAY INCLUDE TESTING TO DETERMINE IF THE DEFENDANT HAS
                           REVERTED TO THE USE OF DRUGS OR ALCOHOL, IF NECESSARY.”

                           NELSON failed to attend individual appointments on December 24, 2020; December 31, 2020;
                           February 11, 2021; and March 4, 2021. He failed to attend drug testing on January 18, 2021;
                           February 1, 2021; February 12, 2021; February 22, 2021, and March 2, 2021.


               7           Violation of Special Condition: “THE DEFENDANT SHALL PARTICIPATE IN A
                           PROGRAM APPROVED BY THE PROBATION DEPARTMENT FOR MENTAL HEALTH
                           COUNSELING, TO INCLUDE ANGER MANAGEMENT, IF NECESSARY.”

                           NELSON failed to attend individual appointments on December 24, 2020; December 31, 2020;
                           February 11, 2021; and March 4, 2021.

                           NELSON failed to attend a psychological evaluation on October 3, 2020. He failed to attend a
                           medication review on March 6, 2021.


I declare under penalty of perjury that the foregoing is true and correct.           DISTRIBUTION
PROBATION OFFICER
                                                                                     Court
s/Timothy M. Clolinger/jmg
810-341-7876
SUPERVISING PROBATION OFFICER                                                        PROBATION ROUTING


s/Christina R. Wilkerson                                                             Data Entry
313-234-5460

THE COURT ORDERS:
[X]            The issuance of a warrant

[ ]            Other

                                                                                        s/Matthew F. Leitman
                                                                                        United States District Judge

                                                                                           3/26/2021
                                                                                           Date



                                                                             Page 3 of 3
